DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
This Action is in response to communications filed 02/15/2022.
Claims 1, 8, and 15 have been amended.
Claims 21-23 have been newly added.
Claims 1-23 are pending.
Claims 1-23 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 02/21/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
In Remarks filed on 02/15/2022, Applicant substantially argues:
The applied references fail to disclose the amended limitation of claim 1, and similarly amended claims 8 and 15, of providing a hierarchical address comprising a host ID of a host computer through which the memory device is accessed which is provided to the requesting host computer for allocation of memory. In particular, Applicant points to the Sakata reference that supplies a path for accessing allocated memory but that this does not explicitly disclose a host ID of an associated host system through which the accessing occurs. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of dependent claims 2-7, 9-14, and 16-23 by virtue of dependency on respective independents for the reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
Newly added claims 21-23 are addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated February 15, 2022.

Claim Rejections - 35 USC § 103

Claims 1-2, 4, 6-9, 11, 13-15, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2013/0132641) in view of Miwa et al. (US 9,015,412).

Regarding claim 1, Suzuki discloses a method comprising: receiving, from a host system among a pool of host systems, a request to construct an allocation of memory, the pool of host systems being couple to a pool of memory devices ([0066] The storage system 101 is provided with one or a plurality of storage controllers 121 (four storage controllers in the example shown in the figure). Each of the storage controllers 121 are provided with a host interface 106 that is coupled to one or a plurality of hosts 103, a disk interface 107 that is coupled to one or a plurality of storage devices (a plurality of FM modules 110 and a plurality of HDDs 112 in the example shown in the figure), a processor 108, and a memory 109. [0107] The virtual LU 632 is managed by the Thin Provisioning function of the storage system 101. The Thin Provisioning function is one of storage virtualization techniques and is a function for allocating a storage capacity on a request from the host 103.); selecting a plurality of memory devices from a pool of memory devices; selecting a plurality of memory components among the plurality of memory devices; aggregating the plurality of memory components to implement the allocation of memory ([0062] The storage system provides a virtual logical volume (hereafter referred to as a virtual LU) that conforms to Thin Provisioning and is provided with a Volume Pool (hereafter referred to as a pool) that is configured by a plurality of virtual pages. The virtual LU is divided into a plurality of LU regions and managed. The storage system allocates a free virtual page (a virtual page in the state in which the virtual page can be allocated) of a plurality of virtual pages to an LU region of a write destination. A pool is configured by a plurality of virtual page groups of different hierarchies (typically an access performance and/or reliability). A virtual page group is one pool LU or a plurality of pool LUs. A pool LU is a normal LU that configures a pool (an LU of a type other than a virtual LU). The pool LU can be a logical volume based on at least one storage device (such as an FM module and/or an HDD (Hard Disk Drive) described later) that is included in the storage system, or can be a virtual logical volume to which a logical volume of an external storage system that is coupled to a storage system is mapped (that is, a logical volume that conforms to a so-called storage virtualization technique).); and providing, to the host system from which the request is received, hierarchical addresses to be used to access the plurality of memory components implementing the allocation of memory, the hierarchical addresses comprising a device ID of an associated memory device … ([0075] The storage system 101 is coupled to the host 103 via a SAN 102. More specifically, each of the storage controllers 121 and the host 103 are coupled to each other via the host interface 106 by the SAN 102. The storage system 101 is also provided with a connection path for communicating data and control information with each other (not shown). A communication network of other type can also be adopted as substitute for the SAN 102. [0080] The switch 214 is coupled to a processor 215, a RAM 213, a data compression/extension unit 218, a data buffer 216, a disk interface 211, and an FM interface 217 in the FM controller 210, and execute a routing of data between devices by an address or an ID. [0083] The processor 215 is coupled to each device in the FM controller 210 via the switch 214, and controls the entire of the FM controller 210 based on a program 119 and the management information 118 that have been stored into the RAM 213. Moreover, the processor 215 monitors the entire of the FM controller 210 by a function of a periodic information acquisition and a function of an interrupt receiving. The processor 215 transmits a read/write request that has been received by the disk interface 211 to the FM interface 217. At this time, the processor 215 converts an LBA of a request target into a physical address (hereafter referred to as a PBA: Physical Block Address) of the FM chip 220.). Herein it is disclosed by Suzuki a plurality of memory devices for provision to a host system of a plurality of hosts for allocation purposes. This may be further noted in Figure 1 of Suzuki as the plurality of FM Module 110 and HDD 112 as presented in a hierarchical system. Allocated memory from the plurality of devices is provided to the host for access via address or ID. While Suzuki discloses servicing a plurality of hosts via using addressing to specific memory devices, Suzuki does not explicitly disclose that the hierarchical address also includes a host ID of an associated host system other through which the associated memory device is accessible to the host system form which the request is received. Regarding the host ID, Miwa discloses in Column 7, line 60 – Column 8, line 3 and Column 17, line 30-67 “[Col. 7 ln. 30 – Col. 8 ln. 3] The VVOL 105 is provided to any one host computer 101 from among the multiple host computers 101. In this example, the VVOL 105 and the host computer 101 have a one-to-one correspondence. Furthermore, in FIG. 1, the line connecting the host computer 101 to the VVOL 105 does not signify a physical coupling, but rather denotes that the VVOL 105 is recognized by the host computer 101 (the VVOL 105 is being provided to the host computer 101). Similarly, the lines connecting the pools 107 to the VVOL 105 also do not signify physical couplings, but rather denote the fact that the VVOL 105 are associated with the pools 107. [Col. 17 ln. 30-67] First, the VVOL configuration management program 801 receives a VVOL creation and assignment instruction from the user. The VVOL creation and assignment instruction comprises the identification information of the VVOL assignment-destination host, the VVOL capacity, and the SLO. Identification information of the pool associated with the VVOL may also be included. Thereafter, the VVOL configuration management program 801, in response to the VVOL creation instruction, decides the storage apparatus 203, which is to be the VVOL creation destination, the pool to be associated with the VVOL, and the VVOL ID. Then, the VVOL configuration management program 801 adds an entry (a record) comprising information that accords with these decisions, and the capacity and SLO of the VVOL to the VVOL management table 804. Furthermore, information denoting that all tiers are capable of being used is registered in the available tier 906. For example, in a case where the pool is three tiers, i.e., tier 1, tier 2, and tier 3, a pattern comprising tier 1, tier 2 and tier 3 is registered as the available tiers. The pool to be associated with the VVOL may be selected at random, or the pool usage status (page assignment ratio) based on the pool management table 303 may be acquired from the storage apparatus 203 and the pool selected from among the pools for which unassigned pages are more numerous than a fixed criteria. In a case where the user has specified the pool to be associated with the VVOL, the specified pool is selected. Next, the VVOL configuration management program 801 sends a VVOL addition instruction to the storage apparatus 203. The VVOL addition instruction comprises the VVOL ID, the VVOL capacity, the VVOL assignment-destination host ID, the ID of the pool associated with the VVOL, and the available tier. The pool management program 301 of the storage apparatus 203 that receives this instruction updates the VOL management table 305 based on the received instruction, and notifies the VVOL configuration management program 801 that VVOL addition is complete.” Herein it is disclosed by Miwa that memory allocation may be serviced by designating a volume. In maintaining the volume assignment, relevant information is recorded that associates the host ID, ID of the pool and other relevant information to identify the location of the volume. The assignment-destination host ID as disclosed is the host ID used to access the assigned storage. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a host ID as a part of the addressing in order to identify a host from a plurality of hosts for security 
Regarding claim 2, Suzuki discloses the method of claim 1, further comprising: receiving an indication, from the host system, specifying needs of the allocation of memory; and wherein selecting the plurality of memory devices and the plurality of memory components includes matching the needs of the allocation of memory with media types of the memory components, and wherein the needs of the allocation of memory include two or more of capacity, performance, endurance, or power consumption ([0115] For the RAID Group 601, a bit cost, a write cost, and a performance are different depending on a RAID configuration and/or a type of a device that configures RAID. As described above, a bit cost is a cost that is required for continuing to hold data per bit. A write cost is a cost that is required for updating data per unit capacity (per 1 GB for instance). A performance is an I/O performance in a quintessential way, and is a response time (a time length from receiving a request to returning a response) as a concrete example. [0117] The storage controller 121 recognizes at least one difference of a bit cost, a write cost, and a performance, and modifies the RAID Group 601 that is allocated to the virtual LU 632. This modification is carried out by inputting a policy from the management apparatus 104 or the host 103 by a user for instance. The policy can be an operation rule in which "the RAID Group #1 is allocated to a virtual LU that is provided with a high performance on a priority basis" or "the RAID Group #3 and/or the RAID Group #4 that are provided with a low bit cost and/or a low write cost are allocated to a virtual LU that is provided with a low operation cost" and/or can be an operation rule in which "the RAID Group #1 is allocated to a region that is provided with a high read frequency in each virtual LU on a priority basis and the RAID Group #3 is allocated to a region that is provided with a low read frequency".) (Emphasis added). Noted herein, the allocation of memory may be managed by a policy that is set by the host.
Regarding claim 4, Suzuki discloses the method of claim 1, further comprising: migrating a first portion of the allocation of memory from a first memory component of the plurality of memory components to a second memory component on a second of the pool of memory devices, wherein the migrating is triggered by: changes in one or more of performance, capacity, and power consumption needs of the host system, an indication that a first memory device of the plurality of memory devices has reached an endurance level threshold, or an indication of a failure of the first memory component ([0267] In order to make the storage system 101 to be provided with a high performance, data that is provided with a high read/write frequency is stored into a storage device that is provided with a high performance in general. This is implemented by the corresponding of a suitable virtual page to the virtual LU 632. For instance, although a first virtual page that has been allocated to the virtual LU 632 is a virtual page based on a storage device that is provided with a low performance, a read/write frequency of the virtual page (that is, a read/real write data amount for every "period of a VLU/VP mapping modification") is high. In this case, the storage controller 121 copies data in the first virtual page to the second virtual page based on a storage device that is provided with a performance higher than that of a storage device that is a basis of the first virtual page, and allocates the second virtual page as substitute for the first virtual page to a virtual LU LBA region of an allocated destination of the first virtual page. By this configuration, the storage system 101 can be made to be provided with a high performance.). Herein it is disclosed that data migration may be performed on a performance basis.
Regarding claim 6, Suzuki and Miwa further disclose the method of claim 1, further comprising: selecting first, second, and third memory components from among the plurality of memory components; using the first, second, and third memory components as a redundant array of independent memory components (RAIMC) across memory devices (Suzuki [0068] The storage controller 121 is provided with a function for creating a parity in accordance with a RAID (Redundant Array Inexpensive Disk) and a function for restoring data by using a parity in accordance with a RAID, and manages devices such as a plurality of FM modules 110 and a plurality of HDDs 112 as a RAID Group in any unit.); providing, to the host system, a hierarchical address to be used to access the first memory component, the hierarchical address comprising a host ID of an associated host system and a device ID of an associated memory device; duplicating, to the second and third memory components, data accesses addressed to the first memory component; and storing, for each data element of the third memory component, a parity reflecting an exclusive-OR (XOR) of corresponding elements of the first and second memory components (Suzuki [0069] The description of this paragraph is an explanation of an example in the case in which a read/write of data is carried out to a storage region that conforms to the RAID Group that requires the parity. In the case in which a write request from the host 103 to an LU is received, the storage controller 121 creates a parity that is corresponded to a RAID level of the RAID Group that is a basis of a storage region of a write destination (for instance, a storage region of a normal LU or a virtual page that is allocated to a virtual LU), and writes data that conforms to the write request and a parity that has been created to a plurality of nonvolatile semiconductor storage devices (HDDs or FM modules) that configure the RAID Group. And Miwa [Col. 17 ln. 30-67]), and wherein a value of '1' of the parity indicates a data error (Suzuki [0069] In the case in which a read request from the host 103 to an LU is received, the storage controller 121 reads data and a parity from a plurality of nonvolatile semiconductor storage devices that configure the RAID Group that is a basis of a storage region of a read source (for instance, a storage region of a normal LU or a virtual page that is allocated to a virtual LU), and judges whether or not the data that has been read suffers a data loss. In the case in which a data loss is not detected, the storage controller 121 transfers the data that has been read to the host 103. In the case in which a data loss is detected, the storage controller 121 restores data by using a parity that has been read and transfers the data that has been restored to the host 103.). Herein it is disclosed the implementation of creating a parity in accordance with RAID and the functionality of using the parity to detect a data error. The RAIMC is found to be analogous to RAID.
Regarding claim 7, Suzuki discloses the method of claim 1, wherein the plurality of memory components are heterogeneous non- volatile memory components, including two or more of: single-level cell (SLC) NAND flash, multi- level cell (MLC) NAND flash, triple-level cell (TLC) NAND flash, and quad-level-cell (QLC) NAND flash, three-dimensional cross-point, ReRAM, and NRAM ([0153] The storage device column 1002 is a field for storing a type of a storage device. The storage device column 1002 stores a type of a storage device such as an SLC (FM module), an MLC (FM module), an HDD, and a Tape. However, the present invention is not restricted to these types of storage devices. In the case in which a storage device that utilizes a DRAM (Dynamic Random Access Memory), an MRAM (Magnetoresistive Random Access Memory), a ReRAM (Resistance Random Access Memory), or a PRAM (Phase Change Random Access Memory as a semiconductor storage medium is used for instance, a type of the storage device can also be stored into the storage device column 1002.). Herein a plurality of memory types may be utilized as storage devices. 
Regarding claim 8, Suzuki discloses a system comprising: a pool of host system coupled to a pool of memory devices ([0066]); and a processing device coupled to the pool of memory devices and the pool of host systems, to: receive, from a host system among the pool of host systems, a request to construct an allocation of memory, select a plurality of memory devices from the pool of memory devices, select a plurality of memory components among the plurality of memory devices, aggregate the plurality of memory components to implement the allocation of memory ([0062] and [0107]), and provide, to the host system from which the request is received, hierarchical addresses to be used to access the plurality of memory components implementing the allocation of memory, the hierarchical addresses comprising a device ID of an associated memory device … ([0075] and [0080] and [0083]). While Suzuki discloses servicing a plurality of hosts via using addressing to specific memory devices, Suzuki does not explicitly disclose that the hierarchical address also includes a host ID of an associated host system through which the associated memory device is accessible to the host system from which the request is received. Regarding the host ID, Miwa discloses in Column 7, line 60 – Column 8, line 3 and Column 17, line 30-67 
Regarding claim 9, Suzuki discloses the system of claim 8, wherein the processing device is further to: receive an indication, from the host system, specifying needs of the allocation of memory; and wherein selecting the plurality of memory devices and the plurality of memory components includes matching the needs of the allocation of memory with media types of the memory components, and wherein the needs of the allocation of memory include two or more of capacity, performance, endurance, or power consumption ([0115] and [0117]). Claim 9 is rejected on a similar basis as claim 2.
Regarding claim 11, Suzuki discloses the system of claim 8, wherein the processing device is further to: migrate a first portion of the allocation of memory from a first memory component of the plurality of memory components to a second memory component on a second of the pool of memory devices, wherein the migrating is triggered by: changes in one or more of performance, capacity, and power consumption needs of the host system, an indication that a first memory device of the plurality of memory devices has reached an endurance level threshold, or an indication of a failure of the first memory component ([0267]). Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 13, Suzuki and Miwa further disclose the system of claim 8, wherein the processing device is further to: select first, second, and third memory components from the plurality of memory components, the first, second, and third memory components being associated with multiple of the plurality of memory devices; use the first, second, and third memory components as a redundant array of independent memory components (RAIMC) (Suzuki [0068]); provide, to the host system, a hierarchical address to be used to access the first memory component, the hierarchical address comprising a host ID of an associated host system and a device ID of an associated memory device; duplicate, to the second and third memory components, data accesses addressed to the first memory component; and store, for each data element of the third memory component, a parity reflecting an exclusive- OR (XOR) of corresponding elements of the first and second memory components, and wherein a value of '1' of the parity indicates a data error (Suzuki [0069] and Miwa [Col. 17 ln. 30-67])
Regarding claim 14, Suzuki discloses the system of claim 8, wherein the plurality of memory components are heterogeneous, comprising different types of non-volatile memory components, including two or more of: single- level cell (SLC) NAND flash, multi-level cell (MLC) NAND flash, triple-level cell (TLC) NAND flash, and quad-level-cell (QLC) NAND flash, 3D XPoint, ReRAM, and NRAM (Nano-RAM, a resistive non-volatile random access memory (RAM)) ([0153]). Claim 14 is rejected on a similar basis as claim 7.
Regarding claim 15, Suzuki discloses a non-transitory machine-readable storage medium comprising instructions that, when executed by a processing device ([0076]), cause the processing device to: receive a request to construct an allocation of memory from a host system among a pool of host systems, the pool of host systems being coupled to a pool of memory devices ([0066] and [0107]); select a plurality of memory devices from the pool of memory devices; select a plurality of memory components among the plurality of memory devices; aggregate the plurality of memory components to implement the allocation of memory ([0062]); and provide, to the host system from which the request is recevied, hierarchical addresses to be used to access the plurality of memory components implementing the allocation of memory, the hierarchical addresses comprising a device ID of an associated memory device … ([0075] and [0080] and [0083]). While Suzuki discloses servicing a plurality of hosts via using addressing to specific memory devices, Suzuki does not explicitly disclose that the hierarchical address also includes a host ID of an associated host system through which the associated memory device is accessible to the host system from which the request is received. Regarding the host ID, Miwa discloses in Column 7, line 60 – Column 8, line 3 and Column 17, line 30-67 that memory allocation may be serviced by designating a volume. In maintaining the volume assignment, relevant information is recorded that associates the host ID, ID of the pool and other relevant information to identify the location of the volume. The assignment-destination host ID as disclosed is the host ID used to access the assigned storage. Claim 15 is rejected on a similar basis as claim 1.
Regarding claim 17, Suzuki discloses the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: migrate a first portion of the allocation of memory from a first memory component of the plurality of memory components to a second memory component on a second of the pool of memory devices, wherein the migrating is triggered by: changes in one or more of performance, capacity, and power consumption needs of the host system, an indication that a first memory device of the plurality of memory devices has reached an endurance level threshold, or an indication of a failure of the first memory component ([0267]). Claim 17 is rejected on a similar basis as claim 4.
Regarding claim 19, Suzuki and Miwa further disclose the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: select first, second, and third memory components from among the plurality of memory components, the first, second, and third memory components being included in a same memory device; use the first, second, and third memory components as a redundant array of independent memory components (RAIMC) (Suzuki [0068]); provide, to the host system, a hierarchical address to be used to access the first memory component, the hierarchical address comprising a host ID of an associated host system and a device ID of an associated memory device; duplicate, to the second and third memory components, data accesses addressed to the first memory component; and store, for each data element of the third memory component, a parity reflecting an exclusive- OR (XOR) of corresponding elements of the first and second memory components, and wherein a value of '1' of the parity indicates a data error (Suzuki [0069] and Miwa [Col. 17 ln. 30-67]). Claim 19 is rejected on a similar basis as claim 6.
Regarding claim 20, Suzuki discloses the non-transitory machine-readable storage medium of claim 15, wherein the plurality of memory components are heterogeneous, comprising different types of non-volatile memory components, including two or more of: single-level cell (SLC) NAND flash, multi-level cell (MLC) NAND flash, triple-level cell (TLC) NAND flash, and quad-level-cell (QLC) NAND flash, 3D XPoint, ReRAM, and NRAM (Nano-RAM, a resistive non-volatile random access memory (RAM)) ([0153]). Claim 20 is rejected on a similar basis as claim 7.
Regarding claim 21, Suzuki and Miwa further disclose the method of claim 1, further comprising: maintaining, in a data structure, data indicating amounts of memory component media types at the associated host system available to the pool of host systems (Miwa Figure 9 and [Col. 15 ln. 46 – Col. 16 ln. 15] Specifically, for example, the VVOL management table 804 comprises the following information for each VVOL. A VVOL ID 901: Information for identifying a VVOL. A subsystem ID 902: Information for identifying the storage apparatus 203 comprising the VVOL. A host ID 903: Information for identifying the host computer with which the VVOL is associated. A pool ID 904: Information for identifying a pool associated with the VVOL. A SLO 905: Information showing the SLO (Service Level Objective) of the VVOL, that is, the required performance of the VVOL. The SLO 905 includes required performance related to access performance, such as the response time and throughput of the VVOL. Hereinafter, it is supposed that the SLO 905 is response time. An available tier 906: Information showing a Tier that the VVOL is capable of using. A capacity 907: Information denoting the capacity of the VVOL. A used capacity 908: Information denoting the total storage capacity of the virtual areas to which pages are assigned. A performance 909: Information denoting the performance (typically, the access performance) of the VVOL. An access distribution 910: Information denoting the total number of pages and the percentage of pages corresponding to an access frequency range for each access frequency range. The percentage of pages is the percentage of the total number of pages corresponding to the access frequency range with respect to the total number of pages assigned to the VVOL. In the drawing, the size of the access frequency range is 250, but the size of the access frequency range, for example, is not limited to this provided that it is an integer of equal to or greater than 1. The VVOL configuration management program 801 can compute the access distribution 910 of each VVOL based on the page status management table 302.). Herein it is disclosed that the management table contains data describing the respective memory pools and extent of use of each. In particular, the host ID may be identified and the associated pool of memory wherein the current use of the pool may be discerned. When viewed in context with Suzuki, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the memory pools may be viewed as being available at the associated host ID.
Regarding claim 22, Miwa further discloses the method of claim 1, further comprising: communicating, over a bus, data indicating amounts of memory component media types at the associated host system available to the pool of host systems ([Col. 9 ln. 9-18] The host computer 101 comprises a M-I/F (for example, a NIC) 224, a C-I/F (for example, a HBA (Host Bus Adapter)) 226, a storage resource 221, and a processor 222, which is coupled to these components. The storage resource 221, for example, is a memory (may comprise an auxiliary storage device such as a hard disk drive). The storage resource 221, for example, stores an application program (for example, a business program) and a OS (Operating System), and the processor 222 is configured to execute this application program and OS.). Herein it is disclosed each host has a host bus adapter (HBA) thereby enabling transfer of information as designed to be necessary to other devices.
Regarding claim 23, Suzuki and Miwa further disclose the method of claim 1, wherein each host system of the pool of host systems manages a different memory subsystem, and each different memory subsystem comprises at least one memory device of the pool of memory devices (Miwa Figure 9 and [Col. 7 ln. 27-42] The storage system 103 comprises one or more pools 107 (pools A and B in the drawing). Each pool 107 comprises multiple media having different performance. Specifically, for example, each pool 107 comprises one or more SSD media of the SSD media group 109A, one or more SAS media of the SAS media group 109B, and one or more SATA media of the SATA media group 109C. Each media is partitioned into multiple pages. For this reason, each pool 107 comprises a group of SSD pages, a group of SAS pages, and a group of SATA pages. Each media may be a component of one pool, and does not need to be a component common to two or more pools. Furthermore, in FIG. 1, the lines connecting the pools 107 with the respective media groups 109 do not signify physical couplings, but rather denote that the pools 107 comprise the respective media groups 109 as was described hereinabove. And [Col. 15 ln. 46 – Col. 16 ln. 15]). Herein it is disclosed that the memory available in the system may be organized into pools. As previously cited, the pools may be identified by pool IDs and subsystem IDs. When viewing Figure 9, it may be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Miwa and further in view of Frolikov (US 2019/0227921).

Regarding claim 3, Suzuki discloses the method of claim 1, further comprising: receiving one or more triggers calling for dynamically modifying the allocation of memory ([0117]). Herein it is disclosed by Suzuki that in order to optimize performance, allocation of memory may be modified in order to locate data in optimal regions. Suzuki and Miwa do not explicitly disclose the following limitations: expanding the allocation of memory, when the one or more triggers indicate one or more of increased capacity requirements, increased performance requirements, or increased power budget, by selecting an additional memory component from among the plurality of memory devices or from another memory device of the pool of memory devices, or from an additional memory device being added to the pool of memory devices, or from an added memory device in another host system being added to the pool of host systems, and aggregating the additional memory component with the plurality of memory components already implementing the allocation of memory; and contracting the allocation of memory, when the one or more triggers indicate one or more of decreased capacity requirements, decreased performance requirements, and decreased power budget, by selecting and deallocating either one of the plurality of memory components or one of the plurality of memory devices and any of the plurality of memory components contained therein. Regarding the expanding and contracting of allocation, Frolikov discloses in Paragraph [0030] “The storage device initially allocates a portion of the quota for the named set of logical addresses. As the need of storage resource increases in the account, the storage device dynamically increases the allocated portion of the quota via adjusting a map of logical addresses until the quota is reached. When the quota is modified, the map can also be modified to dynamically adjust the size of the named set of logical addresses. Thus, storage spaces allocated from the same storage device to different accounts can be separated as different named sets of logical addresses that define different namespaces respectively for the accounts. The namespaces can be dynamically adjusted according to the usage needs in the respective accounts through dynamical adjustments of block-by-block mapping of logical addresses in the storage device.” Additionally, Frolikov discloses in Paragraph [0311] “In some instances, when the data storage need of the account (e.g., 531) decreases, the controller (107) of the storage device (103) may automatically reduce the size of the mapped portion of the namespace (522) by removing from the namespace map (521) an identifier of a block of logical addresses that are defined in the capacity (220) of the storage device (103).” Herein it is disclosed by Frolikov the dynamic allocation of memory capacity according to the observed data characteristics which may otherwise be interpreted as capacity requirements. Furthermore, it is noted that Suzuki discloses allocation modification based on performance requirements. In would be obvious to one of ordinary skill in the art to modify the disclosure of Suzuki of modifying the allocation of memory through expansion and reduction based on the identified conditions in order to improve efficiency of storage capacity usage (Frolikov [0036]). Suzuki, Miwa and Frolikov are analogous art because they are from the same field of endeavor of managing nonvolatile memory resource allocation.
Regarding claim 10, Suzuki discloses the system of claim 8, wherein the processing device is further to: receive one or more triggers calling for dynamically modifying the allocation of memory ([0117]). Herein it is disclosed by Suzuki that in order to optimize performance, allocation of memory may be modified in order to locate data in optimal regions. Suzuki and Miwa do not explicitly disclose the following limitations: expand the allocation of memory, when the one or more triggers indicate one or more of increased capacity requirements, increased performance requirements, or increased power budget, by selecting an additional memory component from among the plurality of memory devices or from another memory device of the pool of memory devices, or from an additional memory device being added to the pool of memory devices, or from an added memory device in another host system being added to the pool of host systems, and aggregating the additional memory component with the plurality of memory components already implementing the allocation of memory; and contract the allocation of memory, when the one or more triggers indicate one or more of decreased capacity requirements, decreased performance requirements, and decreased power budget, by selecting and deallocating either one of the plurality of memory components or one of the plurality of memory devices and any of the plurality of memory components contained therein. Regarding the expanding and contracting of allocation, Frolikov discloses in Paragraph [0030] and [0311] the dynamic allocation of memory capacity according to the observed data characteristics which may otherwise be interpreted as capacity requirements. Claim 10 is rejected on a similar basis as claim 3.
Regarding claim 16, Suzuki discloses the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: receive one or more triggers calling for dynamically modifying the allocation of memory ([0117]). Herein it is disclosed by Suzuki that in order to optimize performance, allocation of memory may be modified in order to locate data in optimal regions. Suzuki and Miwa do not explicitly disclose the following limitations: expand the allocation of memory, when the one or more triggers indicate one or more of increased capacity requirements, increased performance requirements, or increased power budget, by selecting an additional memory component from among the plurality of memory devices or from another memory device of the pool of memory devices, or from an additional memory device being added to the pool of memory devices, or from an added memory device in another host system being added to the pool of host systems, and aggregating the additional memory component with the plurality of memory components already implementing the allocation of memory; and contract the allocation of memory, when the one or more triggers indicate one or more of decreased capacity requirements, decreased performance requirements, and decreased power budget, by selecting and deallocating either one of the plurality of memory components or one of the plurality of memory devices and any of the plurality of memory components contained therein. Regarding the expanding and contracting of allocation, Frolikov discloses in Paragraph [0030] and Paragraph [0311] the dynamic allocation of memory capacity according to the observed data characteristics which may otherwise be interpreted as capacity requirements. Claim 16 is rejected on a similar basis as claim 3.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Miwa and further in view of Ellis et al. (US 2016/0019137).

Regarding claim 5, Suzuki discloses, in the italicized portions, the method of claim 1, further comprising: rebuilding the allocation of memory in response to a trigger indicating changing needs of the host system by: selecting a new plurality of host systems from the pool of host systems, the new plurality of host systems comprising: selecting a new plurality of memory devices from the pool of memory devices; selecting a new plurality of memory components comprising up to two or more different media types from among the new plurality of memory devices; aggregating the new plurality of memory components to build a new allocation of memory; and providing, to the host system, hierarchical addresses to be used to access the new plurality of memory components implementing the new allocation of memory, the hierarchical addresses each comprising a device ID of an associated memory device ([0062] and [0075] and [0080] and [0083]), wherein the changing needs of the host system comprise one of a newly requested geometry, a need to implement tiering, and a need to implement caching. Suzuki discloses the steps in order to select, aggregate and provide memory allocation. Suzuki and Miwa do not explicitly disclose rebuilding the allocation in response to a changing need of the host system; however, Ellis discloses in Paragraph [0068] “The method includes detecting (304) satisfaction of one or more memory reallocation trigger conditions. For example, memory reallocation trigger conditions prompt assessment of the current memory allocation and adjusting the ratio of memory portions formatted with the first storage density to memory portions formatted with the second storage density. In some embodiments, a respective memory reallocation trigger condition is able to be modified by the host (e.g., computer system 110, FIG. 1). In some embodiments, a respective memory reallocation trigger condition is able to be modified by data storage system 100 (e.g., by erase block mode manager 129).” Herein it is disclosed that memory may be reallocated to the host corresponding to a trigger condition being met. In particular, newly requested geometry is interpreted as the ratio 
Regarding claim 12, Suzuki discloses, in the italicized portions, the system of claim 8, wherein the processing device is further to: rebuild the allocation of memory in response to a trigger indicating changing needs of the host system by: selecting a new plurality of memory devices from the pool of memory devices, selecting a new plurality of memory components comprising up to two or more different media types from among the new plurality of memory devices, aggregating the new plurality of memory components to build a new allocation of memory, and providing, to the host system, hierarchical addresses to be used to access the new plurality of memory components implementing the new allocation of memory, the hierarchical addresses each comprising a device ID of an associated memory device ([0062] and [0075] and [0080] and [0083]), wherein the changing needs of the host system comprise one of a newly requested geometry, a need to implement tiering, and a need to implement caching. Suzuki discloses the steps in order to select, aggregate and provide memory allocation. Suzuki and Miwa do not explicitly disclose rebuilding the allocation in response to a changing need of the host system; however, Ellis discloses in Paragraph [0068] that memory may be reallocated to the host corresponding to a trigger condition being met. In particular, newly requested geometry is interpreted as the ratio allocation. Claim 12 is rejected on a similar basis as claim 5.
Regarding claim 18, Suzuki discloses, in the italicized portions, the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: rebuild the allocation of memory in response to a trigger indicating changing needs of the host system by: defining a new pool of memory devices by adding or removing zero or more memory devices to or from the pool of memory devices, respectively, selecting a new plurality of memory devices from the new pool of memory devices, selecting a new plurality of memory components comprising up to two or more different media types from among the new plurality of memory devices, aggregating the new plurality of memory components to build a new allocation of memory, and providing, to the host system, hierarchical addresses to be used to access the new plurality of memory components implementing the new allocation of memory, the hierarchical addresses each comprising a device ID of an associated memory device ([0062] and [0075] and [0080] and [0083]), wherein the changing needs of the host system comprise one of a newly requested geometry, a need to implement tiering, and a need to implement caching. Suzuki discloses the steps in order to select, aggregate and provide memory allocation. Suzuki and Miwa do not explicitly disclose rebuilding the allocation in response to a changing need of the host system; however, Ellis discloses in Paragraph [0068] that memory may be reallocated to the host corresponding to a trigger condition being met. In particular, newly requested geometry is interpreted as the ratio allocation. Claim 18 is rejected on a similar basis as claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135


/YAIMA RIGOL/Primary Examiner, Art Unit 2135